Exhibit 10.1 LOAN AGREEMENT by AMERICAN LOCKER GROUP INCORPORATED, SECURITY MANUFACTURING CORPORATION, and AMERICAN LOCKER SECURITY SYSTEMS, INC. and TRIUMPH SAVINGS BANK, SSB, D/B/A TRIUMPH COMMERCIAL FINANCE $2,800,000 Revolving Credit Facility and $1,200,000 Term Loan Facility Dated as of September 30, 2013 TABLE OF CONTENTS Page ARTICLE I GENERAL TERMS 1 Section 1.01 Terms Defined Above 1 Section 1.02 Certain Definitions 1 Section 1.03 Accounting Principles 11 ARTICLE II AMOUNT AND TERMS OF LOAN 11 Section 2.01 The Loans and Commitment 11 Section 2.02 Interest Rate 13 Section 2.03 Notice and Manner of Revolving Credit Borrowing 13 Section 2.04 Application of Cash Sums 13 Section 2.05 Computation 14 Section 2.06 Voluntary Prepayments and Reborrowings 14 Section 2.07 Mandatory Prepayments 14 Section 2.08 Cross-collateralization and Default 15 Section 2.09 Termination of Commitment 15 Section 2.10 Operating Accounts 15 Section 2.11 Cash Collateral Blocked Accounts 15 Section 2.12 Collection of Accounts. 15 Section 2.13 Termination of Commitment; Prepayment in Full 16 Section 2.14 Unused Line Fee 16 Section 2.15 Annual Facility Fee 16 ARTICLE III COLLATERAL 16 Section 3.01 Grant of Security Interest 16 Section 3.02 Nature of Security Interest 16 Section 3.03 Collateral Representations, Warranties and Covenants. 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES 19 Section 4.01 Corporate Existence 19 Section 4.02 Corporate Power and Authorization 20 Section 4.03 Binding Obligations 20 Section 4.04 Financial Condition 20 Section 4.05 Investments and Guaranties 20 Section 4.06 Ownership 20 Section 4.07 Liabilities 21 Section 4.08 Taxes; Governmental Charges 21 Section 4.09 Titles, etc. 21 Section 4.10 Defaults 21 Section 4.11 Use of Proceeds; Margin Stock 21 Section 4.12 Compliance with the Law 22 Section 4.13 ERISA 22 i Section 4.14 Subsidiaries 22 Section 4.15 Direct Benefit From Loans 22 Section 4.16 NO PRIMING LOANS 22 Section 4.17 Leases and Landlord Waivers 22 Section 4.18 Patents, Trademarks, Copyrights and Licenses 22 Section 4.19 Priority of Liens 23 Section 4.20 Continuous Nature of Representations and Warranties 23 ARTICLE V AFFIRMATIVE COVENANTS 23 Section 5.01 Financial Statements and Reports 23 Section 5.02 Compliance with Laws; Payment of Taxes and Other Claims 25 Section 5.03 Maintenance 25 Section 5.04 Further Assurances 25 Section 5.05 Reimbursement of Expenses 25 Section 5.06 Insurance 26 Section 5.07 Right of Inspection 26 Section 5.08 Notice of Certain Events 26 Section 5.09 ERISA Information and Compliance 27 Section 5.10 Environmental Requirements 27 Section 5.11 Additional Guarantors 27 Section 5.12 Compliance Certificate 28 Section 5.13 Blocked Accounts 28 Section 5.14 Post-Closing 28 ARTICLE VI NEGATIVE COVENANTS 29 Section 6.01 Debts, Guaranties and Other Obligations 29 Section 6.02 Liens 29 Section 6.03 Investments, Loans and Advances 29 Section 6.04 Dividends, Distributions and Redemptions 30 Section 6.05 Sale of Assets 30 Section 6.06 Limitation on Leases 30 Section 6.07 Corporate Change. 30 Section 6.08 ERISA Compliance 31 Section 6.09 Issuance of Stock and Interests 31 Section 6.10 Changes in Accounting Methods 31 Section 6.11 Transactions With Affiliates 31 Section 6.12 Use of Proceeds 31 Section 6.13 Priming Loans 31 Section 6.14 Net Income 31 Section 6.15 Ratio of Debt to Tangible Net Worth 31 Section 6.16 Reserved 32 Section 6.17 [Fixed Charge Ratio 32 Section 6.18 [Tangible Net Worth 32 Section 6.19 Limitation on Capital Expenditures 33 ARTICLE VII EVENTS OF DEFAULT 33 Section 7.01 Events 33 ii Section 7.02 Remedies 36 Section 7.03 Prohibition of Transfer, Assignment and Assumption 36 Section 7.04 Right of Setoff 36 ARTICLE VIII CONDITIONS 37 Section 8.01 Closing 37 Section 8.02 Constituent Documents 37 Section 8.03 Secretary’s Certificates 37 Section 8.04 Opinion of Borrowers’ Counsel 37 Section 8.05 Counsel of Lender 37 Section 8.06 No Default 37 Section 8.07 No Material Adverse Changes 37 Section 8.08 Other Loan Documents and Information 38 Section 8.09 Guaranties 38 Section 8.10 Recordings 38 Section 8.11 Landlord and Mortgagee Waivers 38 Section 8.12 Annual Facility Fee 38 Section 8.13 Financial Condition 38 Section 8.14 Additional Matters 38 Section 8.15 Revolving Credit Advances 38 Section 8.16 No Litigation 39 Section 8.17 Excess Availability Requirement 39 Section 8.18 Background Check 39 Section 8.19 Blocked Accounts 39 Section 8.20 Payoff Letter 39 Section 8.21 Insurance 39 Section 8.22 Tax Information Authorization 39 ARTICLE IX MISCELLANEOUS 40 Section 9.01 Notices 40 Section 9.02 Deviation from Covenants 40 Section 9.03 Invalidity 41 Section 9.04 Survival of Agreements 41 Section 9.05 Successors and Assigns 41 Section 9.06 Renewal, Extension or Rearrangement 41 Section 9.07 Amendment and Waiver 42 Section 9.08 Cumulative Rights 42 Section 9.09 Construction 42 Section 9.10 Interest 42 Section 9.11 Multiple Originals 43 Section 9.12 Exhibits and Schedules 43 Section 9.13 No Triparty Loan 43 Section 9.14 Applicable Rate Ceiling 43 Section 9.15 Choice of Law, Venue and Jurisdiction 43 Section 9.16 Negotiation of Documents 43 Section 9.17 Notices Received by Lender 43 iii Section 9.18 Debtor-Creditor Relationship 44 Section 9.19 No Third-Party Beneficiaries 44 Section 9.20 Indemnification 44 Section 9.21 Release Of Liability 44 Section 9.22 WAIVER OF TRIAL BY JURY 45 Section 9.23 DTPA Waiver 45 Section 9.24 Final Expression 48 Section 9.25 Reversal of Payments 48 Section 9.26 Injunctive Relief 48 Section 9.27 Structure of Credit Facility 48 Section 9.28 Waiver of Subrogation 49 Section 9.29 Anti-Money Laundering/International Trade Law Compliance 49 iv LOAN AGREEMENT THIS LOAN AGREEMENT is made and entered into as of September 30, 2013, by AMERICAN LOCKER GROUP INCORPORATED , a Delaware corporation (“ American Locker ”), SECURITY MANUFACTURING CORPORATION , a Delaware corporation (“ Security ”), AMERICAN LOCKER SECURITY SYSTEMS, INC. , a Delaware corporation (“
